 In the Matter of JOHN MORRELL & Co.andUNITED PACKING HOUSEWORKERS, LOCAL INDUSTRIAL UNION No. 32Case No. R-283.-Decided December 6, 1937Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees: rival organizations; refusal by employerto recognize union as exclusive representative-UnitAppropriate for CollectiveBargaining:eligibility for membership in both rival organizations ; productionand maintenance employees ; stipulation, no controversy asto-Election Ordered-Certiftcation of Representatives.DECISIONANDCERTIFICATION OF REPRESENTATIVES0STATEMENT OF THE CASEOn June 28, 1937, United' Packing House Workers, Local Indus-trialUnion No. 32, herein called the United, filed , with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees at the Ottumwa, Iowa, plant ofJohn Morrell & Co., Ottumwa, Iowa, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On August 19, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an -investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On September 8, 1937, the Acting Regional Director issued a noticeof hearing, copies of which were duly served upon the Company, theUnited, and the Amalgamated Meat Cutters and Butcher Workmenof North America, Local Union No. 236, herein called the Amalga-mated, a labor organization purporting to represent employeesdirectly affected by the investigation.Pursuant to the notice, ahearing was held at Ottumwa, Iowa, on September 16 and 17, 1937,beforeWilliam P. Webb, the Trial Examiner duly designated by theBoard.The Board and the Company were represented by counsel,436 DECISIONS AND ORDERS437the United by the Regional Director of the Committee for IndustrialOrganization, and the Amalgamated by a general organizer andspecial representative.All participated in the hearing.During the first day of the hearing, Employees Association ofJohn Morrell & Company, of Ottumwa, Iowa, herein called the Asso-ciation, appeared by counsel and moved to intervene in the proceed-ing.Over objection, the Trial Examiner granted the motion andthereafter the Association, represented by counsel, participated in thehearing.Attached to the motion to intervene was a Petition ofIntervention, in which the Association made two motions upon whichthe Trial Examiner reserved ruling: first, that the petition for anelection be dismissed; second, that the members of the Association begiven an opportunity by ballot to express their disapproval of hav-ing any group or organization represent them for the purposes ofcollective bargaining with the Company.The first motion is herebydenied.The second motion will be granted to the extent discussedhereinafter in Section VI.At the conclusion of the hearing the Amalgamated made a notionthat the Petition of Intervention be dismissed.The Trial Examinerreserved ruling on the motion. The motion is hereby denied.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedto all parties.The Board has reviewed the rulings of the TrialExaminer on the motions and objections to the introduction of evi-dence made during the hearing and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of employees at the Ottnmwa plant of the Company. On thebasis of such conclusion and pursuant to Section 9 (c) of the Act, andArticle III, Section 8, of National Labor Relations Board Rules andRegulations-Series 1, as amended, the Board issued a Direction ofElection,' subsequently amended on October 21, 1937,2 in which itfound that the production and maintenance employees at the plantwho were employed by the Company as of June 12, 1937,3 excludingall clerical help, superintendents, foremen and sub-foremen, and allothers in a supervisory capacity, machinist clerks, watchmen, firemen,policemen, truck and tractor operators, timekeepers, storeroomclerks, and stockyard workers, and excluding also those employeeswho had since quit or been discharged for cause, constitute a unitappropriate for the purposes of collective bargaining. In order to13N.L R B.815.'3 N L R B 816.'The date of June 12, 1937, was incorrectly given as July 12, 1937, in the Directionof Election issued on October 14,1937.The Amended Direction of Election specificallysuperseded the Direction of Election previously issued. 438NATIONAL LABOR RELATIONS BOARDexpedite the conduct of the election and thus to insure to such produc-tion and maintenance employees of the Company the full benefit oftheir right to collective bargaining at as early a date as possible, theBoard directed the election without 'issuing at the same time a deci-sion embodying complete findings of fact and conclusions of law.The election directed was to determine whether the employees in theunit found appropriate desired to be represented by the United, theAmalgamated, or by neither, the Association having stated at thehearing that it did not wish to have its name appear upon the ballot.Pursuant to the Board's Amended Direction of Election, an elec-tion by secret ballot was conducted on October 28, 1937, by the ActingRegional Director for the Thirteenth Region among the employeesof the Company within the bargaining unit found appropriate bythe Board.Full opportunity was afforded to all parties to thisinvestigation to participate in the conduct of this secret ballot and tomake challenges.On November 3, 1937, the Acting Regional Di-rector, issued and duly served upon the parties to this proceeding hisIntermediate Report on the secret ballot.No exceptions to the Inter-mediate Report have been filed by any of the parties.As to the results of the secret ballot, the Acting Regional Directorreported the following :'Total number, eligible to vote---------------------------------- 1764Total number of ballots cast---------------------------------- 1558Total number of ballots cast for United Packing House Workers,Local Industrial Union No. 32-------------------------------991Total number of ballots cast for Amalgamated Meat Cutters andButcher Workmen of North America, Local No. 236-----------241Total number of ballots cast rejecting both of the above organiza-tions-------------------------------------------------------315Total number of blank ballots---------------------------------8Total number of void ballots----------------------------------2Total number of challenged ballots----------------------------1Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 4John Morrell & Co. is a Maine corporation having its principaloffices and place of business in Ottumwa, Iowa.The business of theCompany is meat packing, including the slaughter of cattle, calves,hogs, and sheep, and the processing, manufacture, and canning ofvarious beef, pork, and mutton products and by-products.The Company is qualified to do business in 31 states, controls two'The facts concerning the business of the Company are taken from Board ExhibitsNos. 3 and 4 and a stipulation between the Board and the Company,which was intro-duced into evidence as Board Exhibit No. 2. DECISIONS AND ORDERS439American subsidiaries, and owns four subsidiary companies in Eng-land.Its three principal processing plants in the United States arelocated at Ottumwa, Iowa, Sioux Falls, South Dakota, and Topeka,Kansas.Itmaintains 14 branches in the United States, nine ofwhich are managed from the Ottumwa office.In volume of business the Company ranks among the 20 largestmeat packing companies.Net sales of the Company and its sub-sidiariesduring the most recent fiscal year were in excess of$82,000,000.00.The total number of employees of the Company and its subsidi-aries is approximately 5,500.At Ottumwa there are employedapproximately 2,300 office and plant employees.For the fiscal year ending October 1, 1936, the Company slaugh-tered and processed at its Ottumwa plant 126,463 cattle, approxi-mately 85 to 90 per cent of which were purchased in Iowa; 23,505calves; 733,981 hogs, approximately 90 per cent of which were pur-chased in Iowa; and 178,403, sheep, approximately 45 per cent ofwhich were purchased in Iowa.The remainder of the livestock wasinpart purchased in other states from producers, buyers, andtruckers, in part at public markets in Kansas City and St. Joseph,Missouri, and in. part at various other places in states other thanIowa.Not less than 95 per cent of the products of the Ottumwa plant aresold to purchasers outside the State of Iowa and in foreign countries.The Company has several registered trade-marks and advertises inseveral periodicals with a nation-wide circulation.H. THE ORGANIZATIONS INVOLVEDUnited Packing House Workers, Local Industrial Union No. 32, isa labor organization, affiliated with the Committee for IndustrialOrganization.It admits to membership, with certain exceptions, theCompany's production and maintenance employees at the Ottumwaplant.AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 236, is a labor organization, affiliated withthe American Federation of Labor. It admits to membership sub-stantially the same classifications of the Company's production andmaintenance employees as does the United.Employees Association of John Morrell & Company' is a labororganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn June 11, 1937,a committeefrom the United met withthe man-agement of the Companyand askedthat the Unitedbe recognized as67573-38-vol. iv-29 440NATIONAL LABOR RELATIONS BOARDexclusive bargaining representative of the Company's productionanmaintenance employees at the Ottumwa plant.The Companystated that it could not recognize the United as such representativeuntil the United had been so designated by a majority.This atti-tude on the part of the management appears in part to have been dueto the membership of some production and maintenance employeesin the Amalgamated.We find that a question has arisen concerning representation ofemployees of the Company at the Ottumwa plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe 'find that the' question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and' commerce among the several -States,and tends to lead to labor disputes burdening and obstructing com-,merce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the United, the Amalgamated, and the Companystipulated that the pay roll of June 12, 1937, introduced as BoardExhibit No. 6, in evidence, which listed the production and main-tenance employees at the Ottumwa plant, excluding all clerical help;superintendents, foremen and sub-foremen, and all others in a su-pervisory capacity, machinist clerks, watchmen, firemen, policemen;truck and tractor operators, timekeepers, storeroom clerks, and stock-yard workers, constituted a list of the employees eligible to votein an election, if one were ordered.We find that the production and maintenance employees of theOttumwa plant of the Company, as listed in Board Exhibit No. 6,excluding all clerical help, superintendents, foremen and sub-fore-men, and all others in a supervisory capacity, machinist clerks,watchmen, firemen, policemen, truck and tractor, operators, time-keepers, storeroom clerks, and stockyard workers, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization' and collective bargaining, and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the United, the Amalgamated, and the Associationfailed to prove that any one of them had been designated by the Com-pany's production and maintenance employees at the Ottumwa plant DECISIONS AND ORDERS'441as their exclusive bargaining representative.We find, therefore,that the question of representation can only be resolved by meansof anelection by secret ballot.In determining the date of eligibility we are governed in thismatter by the stipulation referred to previously.We find that Juneduction and maintenance employees of the Company at the Ottumwaplant eligible to vote in the election.In accordance with previous decisions we have permitted-the em-ployees in the appropriate unit to vote upon the selection of theUnited, or the Amalgamated, or to express their preference forneither.-3The motion of the Association that the members of theAssociation be given an opportunity by ballot to express their dis-approval of having any group or organization represent them forthe purposes of collective bargaining is granted to this extent only.The election by secret ballot, which was held in conformity withthe above findings and pursuant to the amended Direction of theBoard, resulted in a vote for the United by a majority of theemployeesin the appropriate unit.We find that the United has been, designated and selected by amajority of the employees in the appropriate unit as theirrepresent-ative for the purposes of collective bargaining. It is, therefore, theexclusiverepresentative of all the- employees in such unit for thepurposes of collectivebargaining.CONCLUSIONS OF LAWUpon the'basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board makes the followingconclusionsof law :1.A question affecting commerce has arisen concerning the repre-sentationof employees of John Morrell & Co.,' Ottumwa, Iowa,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The production and maintenance employees of the Company atitsOttumwa, Iowa, plant, excludingall clerical help, superintendents,foremen and sub-foremen, and all others in a supervisory capacity,machinist clerks, watchmen, firemen, policemen, truckand tractoroperators, timekeepers, storeroom clerks, and stockyard workers, con-stitute a unit appropriate for the purposes of collectivebargaining,5Matter of American France LineetalandInternationalSeamen'sUnion ofAmerica,3N L R B 64 ;Matter of Penmsylzania Greyhound Lines at atandTheBrotherhood of Railrord Trainmen,3 N L R B 622;Matterof OhioFoundryCompanyandInternationalMolders Union of North America, Local No. 218, AmalgamatedAsso-ciation ofIron,Stcel,& Tin Workers of North America, Local No.1596,and Indus-trialWorkers of the World,Metal & MachineryWorkers'IndustrialUnion,No. 4,10,3 N. L. R. B 701.0 442NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 9 (b) of the National Labor RelationsAct.3.United Packing HouseWorkers,Local Industrial Union No. 32,is the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Packing House Workers, LocalIndustrialUnion No. 32, has been designated and selected by amajority of the production and maintenance employees, excludingall clerical help, superintendents, foremen and sub-foremen, and allothers in a supervisory capacity, machinist clerks, watchmen, fire-men, policemen, truck and tractor operators, timekeepers, storeroom,,clerks,and stockyard workers, of John Morrell & Co., at itsOttumwa, Iowa, plant as their representative for the purposes of col-lective bargaining and that, pursuant to Section 9 (a) of theNational Labor Relations Act, United Packing House Workers,Local Industrial Union No. 32, is the exclusive representative of allsuch employees of John Morrell & Co. for the purposes of collectivebargaining in regard to rates of pay, wages, hours of employment,and other conditions of employment.0